DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 July 2021 has been entered.
Claim(s) 1-12 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 7,308,953 B3) view of Ferrari (US 2015/0135607 A1), in further in view of Verhoef (US 2018/0073306 A1).
Regarding claim 1, Barnes discloses a method of building a slingshot style land-based drilling rig (106, Fig. 1), comprising:
providing a platform collapsed on a substructure (platform 16 collapsed on substructures 11 and 38, see Figs. 1-4) over a proposed well drilling location (site 5);
assembling a high-capacity mast (10) in a horizontal condition by attaching a lower portion of the high-capacity mast to the platform (Figs. 2A-4 and col. 4 line 63 – col. 6 line 16), the assembled high-capacity mast in the horizontal condition having an opening formed therein (the opening therein, see Fig. 1), the assembled high-capacity mast further comprising a first racking board (64) and a second racking board (belly board 62; see Response to Arguments for further analyses)
raising the high-capacity mast from the horizontal condition to a vertical condition by pushing a side of the high-capacity mast to pivot the high-capacity mast about a pivot point on the platform (Figs. 4-6, see also col. 6 lines 17-27); and
raising the platform from a collapsed condition to a raised condition over the substructure and securing the platform in the raised condition (see Figs. 7, 9, 10, and 1).

Barnes does not explicitly disclose the method of attaching a first portion of the high-capacity mast to the platform;
while suspending a second portion of the high-capacity mast horizontally with a sling, attaching the second portion of the high-capacity mast to the first portion of the high-capacity mast; 
and that the opening is sized to accommodate four Range 2 pipes or three Range 3 pipes connected together (however, Examiner understands that the limitation “sized to accommodate” is intended use of the opening, and Barnes does disclose that the mast can have the height of 147 ft., which is tall enough to accommodate four Range 2 pipes of three Range 3 pipes; see chart in column 8), the assembled high-capacity mast further comprising a first racking board sized to accommodate four Range 2 pipes or three Range 3 pipes, and a second racking board sized to accommodate stands of casing (Barnes, however, does disclose racking board 64 having two columns of 11 rows/racks for storing pipes; with broadest reasonable interpretation of three/four pipes as analyzed above, Barnes racking board 64 is capable of holding at least 3 or 4 pipes, Range 2 and 3 pipes being commonly used pipes for drilling rig; see also Response to Argument section regarding belly board 62);

However, Ferrari teaches that it is old and well known in the relevant drilling rig art the method of attaching a first portion (234) of the high-capacity mast to the platform (233, Fig. 7A); and
(235) of the high-capacity mast horizontally with a sling (rope of the lift considered a sling as seen in Figs. 8A-8B), attaching the second portion of the high-capacity mast to the first portion of the high-capacity mast (Figs. 8A-8B); 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the method, as disclosed by Barnes, to comprise attaching the first portion to the platform and attaching the second portion to the first portion, as taught by Ferrari, with the motivation to build the drilling rig from three sections, namely the platform, the first portion of the mast, and the second portion of the mast, in order to provide easier transportation to the site.

Furthermore, Verhoef teaches that it is old and well known in the relevant drilling rig art that the opening is sized to accommodate four Range 2 pipes connected together (“Stands of drill pipe typically comprise two, three or four joints of drill pipe threadedly connected together in a mousehole in a drilling rig floor using an iron roughneck and set back in a fingerboard pipe rack. A joint of drill pipe is typically 31 ft. 6 inches long (9.65 m),” [0002]; note that Range 2 pipes has a length of 27-32 ft., which Verhoef’s pipe fits within; therefore, four Range 2 pipes can fit in the opening).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the opening, as disclosed by Barnes, to be sized to accommodate four Range 2 pipes or three Range 3 pipes, as taught by Verhoef, with the motivation to allow drilling of four Range 2 pipes without stopping, thereby increasing the efficiency of the drilling.

Regarding claim 2, modified Barnes discloses the method of claim 1, wherein assembling the high-capacity mast in the horizontal condition comprises: 
attaching the first portion of the high-capacity mast to the platform at a pivot joint (Ferrari Fig. 7A); 
forming the second portion of the high-capacity mast by:
attaching a mast upper intermediate section to a mast lower intermediate section (Ferrari Figs. 8A-8B).
Barnes does not explicitly disclose wherein assembling the high-capacity mast in the horizontal condition comprises: 
attaching a mast top section to the mast upper intermediate section;
attaching the first racking board to the upper intermediate section; and
attaching the second racking board to the lower intermediate section.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to put together mast sections (10) and racking boards (62 and 64) of Barnes to be done over a proposed well drilling location, since it has been held that making an old device portable or movable and separable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952) and in re Dullberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (one having ordinary skill in the arts would understand that having multiple sections to a mast would make the transportation of each section easier, which is not any new or unexpected result).

Regarding claim 3, modified Barnes discloses the method of claim 2
Barnes does not explicitly disclose wherein the first racking board is disposed about 15 to 40 feet from the second racking board along the high-capacity mast.
However, it is presumed from Fig. 1 that Barnes’ the first racking board (64) is disposed 15 to 40 feet from the second racking board (62) along the high-capacity mast (for a 136 ft. tall mast, as shown in the chart in column 8, Fig. 1 shows that the distance between 64 and 62 is less than a third of the entire height, which would be around 40 feet).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance between the first and second racking board disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of distance in order to achieve desired result (Application Specification – “In an exemplary embodiment, the drill string racking board 110 and the casing string racking board 120 are vertically spaced along a longitudinal axis 40a of the mast 40 by a distance 130. In some embodiments, the distance 130 is about 28 to 34 feet, but can be as large as 60 ft.).

Regarding claim 4, modified Barnes discloses the method of claim 1, further comprising attaching the first racking board (64) to the high-capacity mast and attaching the second (62) to the high-capacity mast at a position displaced along the mast from the first racking board (as shown in Figs. 1 and 4 of Barnes).
Regarding claim 5, modified Barnes discloses the method of claim 1, comprising introducing a pipe stand of four Range 2 pipes into the opening in the high-capacity mast to perform a drilling operation (“Stands of drill pipe typically comprise two, three or four joints of drill pipe threadedly connected together in a mousehole in a drilling rig floor using an iron roughneck and set back in a fingerboard pipe rack. A joint of drill pipe is typically 31 ft. 6 inches long (9.65 m),” [0002]; note that Range 2 pipes has a length of 27-32 ft., which Verhoef’s pipe fits within; also, as analyzed in claim 1 rejection, Barnes’ mast is capable of introducing a pipe stand of four Range 2 pipes).
Regarding claim 6, modified Barnes discloses the method of claim 1, comprising removing a pipe stand of four Range 2 pipes from the opening in the high-capacity mast while performing a drilling operation (removing pipe stand from the opening during a drilling operation is a standard procedure).
Regarding claim 7, modified Barnes discloses the method of claim 1, wherein the opening in the high-capacity mast has a height from a drill floor of the platform in a range of about 145 to 250 feet (147 ft., as shown in the chart of col. 8).
Regarding claim 8, modified Barnes discloses the method of claim 7, wherein the four Range 2 pipes has an overall length about 108 to 124 feet (typical overall length for four Range 2 pipes put together).
Regarding claim 9, modified Barnes discloses the method of claim 1, wherein the first racking board extends upwardly away from the platform when the mast is in the horizontal (Barnes’ two racking boards 62 and 64 are facing down, as shown in Fig. 4, meaning the opening is facing upward during the horizontal condition).

Regarding claim 10, modified Barnes discloses the method of claim 1.
Barnes does not explicitly disclose wherein the opening in the high-capacity mast faces toward a lateral side when the mast is in the horizontal condition.
However, inclusion of such feature(s) would have been an obvious matter of design choice / rearrangement of parts in light of the drilling rig already disclosed by Barnes. Such modification would not have otherwise affected the rig and would have merely represented one of numerous feature(s) that the skilled artisan would have found obvious for the purposes already disclosed by Barnes.  Additionally, applicant has not persuasively demonstrated the criticality of providing the feature(s) versus the feature(s) disclosed by Barnes. See MPEP 2144.04.VI.C Rearrangement of Parts.

Regarding claim 11, modified Barnes discloses the method of claim 1, comprising introducing a plurality of pipe stands to the drilling rig for vertical storage in the first racking board (standard procedure), each of the plurality of pipe stands having a length about 108 to 138 feet (length of four Range 2 pipes put together as a pipe stand, as discussed in claim 1 rejection).
Regarding claim 12, modified Barnes discloses the method of claim 11
Barnes does not explicitly disclose the method comprising introducing a plurality of casing stands to the drilling rig for vertical storage in the second racking board at the same time 
However, Verhoef discloses the method comprising introducing a plurality of casing stands to the drilling rig for vertical storage in a racking board at the same time that the plurality of pipe stands are stored (see casing stands of Verhoef storing pipes 45 in a racking board 44, shown in Figs 1a-1b).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the method, as disclosed by Barnes, to comprise introducing a plurality of casing stands to the drilling rig for vertical storage in a racking board at the same time that the plurality of pipe stands are stored, as taught by Verhoef, with the motivation to allow storage of pipes.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the length of the casing stands disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Finally, Applicant has not persuasively demonstrated the criticality of providing the optimal range of length in order to achieve desired result (Subject Application Specification – “However, the casing string racking board 120 may be attached to any of the sections of the mast 40 at a location adjacent the mast 40 such that the casing string rack board 120 is spaced by a distance 125 above the drill floor 25. In some embodiments, the distance 125 is greater than 70 ft. and less than 100 ft. However, the casing string racking board 120 can be at any height within the range of 60 feet above the drill floor 25 to 150 feet above the drill floor 25. In some examples, the casing string racking board 120 may be located about 75 to 90 feet above the drill floor 25, and in some examples, about 82 to 87 feet above the drill floor 25. Additional heights, both larger and smaller are also contemplated.”).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, newly amended limitation “attaching a first portion of the high-capacity mast to the platform; while suspending a second portion of the high-capacity mast horizontally with a sling, attaching the second portion of the high-capacity mast to the first portion of the high- capacity mast” have been considered but are moot because the arguments do not apply to the references being used in the current rejection (obviousness rejection in view of the tertiary reference Ferrari).
Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 1, Applicant stated that Barnes in view of Verhoef does not disclose “the assembled high-capacity mast in the horizontal condition having an opening formed therein sized to accommodate four Range 2 pipes or three Range 3 pipes connected together, the assembled high-capacity mast further comprising a first racking board sized to accommodate four Range 2 pipes or three Range 3 pipes connected together”. Examiner respectfully disagrees.
intended use of said elements. As suggested in Subject Application, the intended use case be accomplished by said elements if the mast and the racking boards meet the height requirements to fit four Range 2 pipes or three Range 3 pipes, which is why Examiner brought the attention to Barnes’ “Model 1100” height as well as Verhoef’s four joints with explicit disclosure of each pipe length. Furthermore, the limitation is written vaguely and broadly by reciting that the opening is sized to accommodate the pipes, meaning if the opening is capable to handle the connected pipes in anyway, it would teach the limitation, which is the case in view of Barnes and Verhoef.
If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731